Kass, J.
On the basis of a jury verdict, the trial judge ordered entry of a judgment that the Boston Housing Authority (BHA) and its general construction superintendent, Robert A. Firth, had acted in violation of G. L. c. 15IB, § 4, by failing to renew the plaintiff Robert L. Scott’s contract with that agency. The unlaw-*288fui discrimination, as found by the jury, was based on age. Aggregate damages assessed against the defendants under the judgment came to $751,436.2
The appeal, lodged on behalf of both defendants, falls into two parts: first, that the defendants were entitled to allowance of their timely motion for judgment notwithstanding the verdict or a new trial on the ground that there was no evidentiary support for the jury’s answer to a decisive special verdict question; and second, that the defendants were entitled to their motion for judgment notwithstanding the verdict because the evidence, taken in the light most favorable to the plaintiff, did not support a rational inference by the jury that the defendants had discriminated against Scott on account of age. We affirm.
1. Procedural history. There had been two previous trials. At the first trial, the jury found for the defendants on the age discrimination claims; were deadlocked on a race discrimination claim; and found for the plaintiff against Firth for tortious interference with Scott’s contractual relationship with the BHA. The judge in that first trial allowed a motion for judgment notwithstanding the verdict on the count for tortious interference. The case then proceeded to a second trial confined to the issue that the first jury could not resolve, the race discrimination claim. This time, the jury returned a verdict for the defendants on that account. On appeal, we vacated the verdicts and judgment in the first trial because the trial judge, in response to a communication from the jury that they were deadlocked on the claim of race discrimination, had engaged in a discussion with the jurors, had responded to their questions, and had supplemented his instructions with neither the parties nor their counsel present. We expressed our concern that the irregularity of the colloquy between the judge and the jury might have infected the integrity of the jury verdicts and, as noted, we ordered that the judgment in the first trial be vacated. We affirmed the judg*289merit in the second trial.3 That took race discrimination out of the case, leaving age discrimination and tortious interference for the third trial. Our memorandum of decision in the appeal was unpublished; the orders are reported at 42 Mass. App. Ct. 1106 (1997).
2. Facts. The BHA first hired Scott in 1976 as a contract laborer, i.e., he was not placed on the BHA payroll but entered into a six-month contract with the BHA to work as a glazier (his trade) in the rehabilitation of apartments operated by the BHA.3
4 At the end of the six months, the crew of which Scott was a part was let go because the BHA had ran out of money for rehabilitation work. Two or three weeks later Scott was given a new contract to do window glazing work. By October, 1981, Scott’s contract with the BHA provided that he work in the capacity of “foreman/glazier.” That contract was, again, for six months.
The next contract, dated April 1, 1982, provided that the BHA “desires to engage the contractor in the capacity of crew supervisor” for a period of one year. Until 1987, the BHA continued to renew Scott’s annual contracts. During 1986, he was assigned to supervise work at the Bromley-Heath project. By letter dated January 27, 1987, the executive director of the Bromley-Heath Tenant Management Corporation wrote to Scott that “due to the unavailability of sufficient funds,” Scott’s services as a crew supervisor would be terminated effective January 30, 1987.5 Through the intercession of David Gillis, the acting director of the BHA’s “force account,” Scott was rehired in February, 1987, for a six-month term. Thereafter, there was no renewal. When Scott’s employment by the BHA ended, he was 48 years old.
At the time the BHA did not re-up with Scott, the general construction superintendent of the BHA was Robert A. Firth. *290He had arrived on the scene in 1986. Firth’s avowed reason for casting Scott adrift was that the BHA’s rehabilitation fund was in one of its periodic states of depletion; cuts needed to be made. Notwithstanding the money shortage, Firth was able to keep as construction supervisors his brother-in-law, James Mordant, age 38, and his cousin, Paul Gallant, and he found jobs at the BHA for two other brothers-in-law, one as assistant general construction superintendent, and another as a laborer. In 1987, the year in which Scott’s engagement by the BHA ended, the BHA retained or initiated contracts with construction supervisors aged 46 (two such persons), 47, 57, and 61.
3. The jury charge and the jury verdict. The jury returned their verdict on the basis of seventeen written special verdict questions. Subsequent case law has recommended against putting employment discrimination cases to a jury on the basis of special questions that stratify jury deliberations into a structure of analysis originally expounded in connection with criteria for deciding such cases on a motion for summary judgment. See Lipchitz v. Raytheon Co., 434 Mass. 493, 508 (2001); Ventresco v. Liberty Mut. Ins. Co., 55 Mass. App. Ct. 201, 209 (2002).
In the light of subsequent decisional history, the special questions were wrong in a significant respect. In a trilogy of cases, the Supreme Judicial Court has illuminated that the central issue in employment discrimination cases is whether the employment decision, e.g., discharge, failure to promote, failure to hire, was the result of discriminatory animus. To put it another way, the real reason for the employment decision must be based on unlawful considerations of age, sex, race, color, religion, or sexual orientation. Abramian v. President & Fellows of Harvard College, 432 Mass. 107, 117-119 (2000). Lipchitz v. Raytheon Co., supra at 504-506. Weber v. Community Teamwork, Inc., 434 Mass. 761, 775 (2001).
The judge, concerning what by way of shorthand we may call the “pretext” point, instructed the jury as follows: “If you find the plaintiff has proven that the defendant’s reason is not believable, or not the real reason for the non-renewal of the plaintiff’s contract, then you must find in favor of the plaintiff on his age discrimination claim” (emphasis added). In light of the trilogy of cases cited above, this was error. Unless a court *291expresses that a decision shall have prospective effect only, common law decisions of our courts apply to past as well as future proceedings or transactions. Payton v. Abbott Labs, 386 Mass. 540, 565-570 (1982). That error, even had it been objected to, was not of reversible dimension, however, because it was washed away by the jury’s answer to two of the subsequent written special verdict questions put to them by the judge.
By the first written question, the jury were asked whether Scott had presented a prima facie case of discrimination on the basis of age.6 They answered, “Yes.” Second, the jury were asked:
“Did the [BHA] articulate, and present evidence in support of a legitimate, non-discriminatory reason for not renewing Mr. Scott’s contract in August of 1987?”
They answered, “No.”
In support of its motion for judgment notwithstanding the verdict, the BHA focused particularly on the inconsistency of that response with the evidence. It urged that it had articulated, and submitted evidence in support of, a legitimate, nondiscriminatory reason for not giving Scott a new contract in 1987, namely, that the BHA was out of money for the rehabilitation projects on which Scott had been working. The record supports the BHA. Contracts between Scott and the BHA that contained express provisions that they were subject to funding had been admitted in evidence. This was evidence that the rehabilitation work rested on uncertain financial footings. Firth testified that *292the reason the contracts with Scott came to an end was that funds for the particular work that Scott had been doing had dried up. That testimony was corroborated by a letter placed in evidence from the executive director of the Bromley-Heath Tenant Management Corporation, informing Scott of the “phasing out of the Vacancy Rehab Program at Bromley-Heath” because of funding shortfall. Scott had administered work under that program.
If we give meaning to the words of the second question, which faithfully reflected the inquiry to be made in stage two of the framework of analysis for employment discrimination cases, the BHA had articulated and had presented evidence of a legitimate, nondiscriminatory reason for not renewing Scott’s contract. Whether the jury believed that evidence and thought this was the real reason for not renewing Scott’s contract was a question for a later phase of the inquiry. The point was emphasized in Lewis v. Area II Homecare for Senior Citizens, Inc., 397 Mass. 761, 766 (1986): “We reiterate that the employer’s burden following a prima facie showing of discrimination is ‘only a responsibility to produce evidence. Once the employer has proposed a reason and presented supporting facts, the presumption of discrimination is dispelled. . . . The employer need not persuade the trier that it was correct in its belief’ (citations omitted, emphasis in original). Trustees of Forbes Library v. Labor Relations Comm’n, [384 Mass. 559,] 566 [1981]. The reasons given for a decision may be unsound or even absurd, but if they are not discriminatory and if the plaintiff does not prove they are pretexts, the plaintiff cannot prevail.” See Texas Dept. of Community Affairs v. Burdine, 450 U.S. 248, 254-255 (1981), and Reeves v. Sanderson Plumbing Prod., Inc., 530 U.S. 133, 142 (2000), similarly stating that at the second phase of the framework of analysis, the employer’s burden is the introduction of admissible evidence of the nondiscriminatory reason that the employer had for its action regarding the plaintiff. That phase does not involve a credibility assessment of that evidence.7 Reeves v. Sanderson Plumbing Prod., Inc., supra.
*293As the special verdict questions were constructed, once the jury answered the second question “no,” they were to skip the third question and proceed to assessing damages.8 The third question asked:
“Has Mr. Scott proven that the reason given by the defendant [BHA] for not renewing his contract in August of 1987 was a false reason or not a real reason?”
At this juncture we must consider the consequences of the failure to instruct that the plaintiff must prove not only that the BHA’s proffered reason for not renewing his contract was not a real reason for failing to renew his employment, but also that the BHA had acted with a forbidden discriminatory purpose. We must also consider the consequences of the jury having *294answered question two in a manner that (as they were instructed) involved a credibility assessment of the BHA’s evidence of a legitimate, nondiscriminatory reason for its employment action. We are persuaded by the jury’s answer to the fourth and fifth special verdict questions that the jurors combined the questions and that they found that the BHA had discriminated against Scott on the basis of age, i.e., with discriminatory animus. The fourth question asked the jurors to find the compensation due Scott “for each of the following losses or harms, if any, caused by the [BHA’s] discrimination against Mr. Scott because of his age.” The fifth question was:
“Did the defendant [BHA] know or have reason to know that its conduct with respect to Mr. Scott in August of 1987 was in violation of the law against age discrimination?”
The jurors answered, “Yes.” In their responses to the fourth and fifth questions, the jury in substance made findings that the BHA wilfully had acted with a discriminatory animus. In light of those answers, the error in the jury instructions and the jury’s mistaken answer to question two were without consequence. The answers to questions four and five tell us (a) what the jury would have had to say about whether it thought the BHA’s proffered reason a real reason; and (b) that it had tied Scott’s nonrenewal to unlawful age discrimination.
4. The motion for judgment notwithstanding the verdict based on insufficiency of the evidence. At the close of the plaintiff’s evidence, the BHA moved for a directed verdict. Mass.R.Civ.P. 50(a), 365 Mass. 814 (1974). The judge denied the motion with the remark, “There is slim evidence to support the Plaintiff’s claim at this point. But on the theory that it has been tried twice before, and I do not wish to see it tried a fourth time, if at all possible, I’ll let the case go forward. And we’ll try and see where it goes from here.” When the jury returned their verdict, the BHA moved for judgment notwithstanding the verdict.
The question before a court in the case of a motion for a directed verdict and in the case of a motion for judgment notwithstanding the verdict is the same: whether anywhere in the evidence, applying it in the light most favorable to the plaintiff and without weighing the Credibility of the witnesses or *295otherwise considering the weight of the evidence, any combination of circumstances could be found from which a “jury could reasonably return a verdict in favor of the plaintiff, i.e., whether from the evidence it was possible to draw enough reasonable inferences to make out the elements of the plaintiff’s case.” Hall v. Horizon House Microwave, Inc., 24 Mass. App. Ct. 84, 89-90 (1987). See Forlano v. Hughes, 393 Mass. 502, 504 (1984); Waite v. Goal Sys. Intl., Inc., 55 Mass. App. Ct. 700, 701 (2002).
In his direct case, the plaintiff Scott testified, in summary, that he had been let go at age 48 and that others, younger than he, had been retained doing construction supervision work. In addition, the general construction superintendent, Firth, had found work for his younger brothers-in-law and cousin. Evidence no better than the plaintiff’s say-so is an extraordinarily weak basis for taking the case to the fact finder, but it is evidence and, if credited, might carry the day. The plaintiff’s evidence at this stage tends to be viewed with considerable tolerance. See Abraham v. Woburn, 383 Mass. 724, 727-730 (1981).
The BHA’s case enhanced the inferences that could be drawn in favor of the plaintiff. Although the BHA introduced evidence in support of its insufficient funds defense, the agency’s evidence also permitted the inference — with a good deal less stretching — that there was money enough to hire Firth’s relatives. As the evidence stood at the close of the case, the jury were entitled to disbelieve the BHA’s reason for not renewing the plaintiff’s contract. The BHA introduced evidence that it had retained, as construction supervisors, men aged 61, 57, 47, and 46 — older or close to Scott’s age of 48. Nevertheless, Scott was let go and some younger men in his line of work were retained until 1992, when the BHA ended the force account program. It is likely that had we been fact finders, we would have found that not rehiring Scott had everything to do with nepotism and nothing to do with age discrimination, but the jury’s finding of age discrimination, on the evidence, was not irrational. Abraham v. Woburn, supra.

Judgment affirmed.


The components of the judgment were as follows: (1) For lost wages and benefits, $248,000. Those damages were doubled because the jury found that the defendants knew or had reason to know that their conduct with respect to Scott violated the law against age discrimination. See G. L. c. 151B, § 9. Total compensatory damages, therefore, came to $496,000. (2) For emotional distress, $65,000, doubled under G. L. c. 151B, § 9, to $130,000. (3) On account of counsel fees, $121,875, and legal costs of $3,561.


At the third trial, the jury found for Firth on Scott’s claim of tortious interference.


There was evidence that the BHA used the contract labor device to avoid putting construction trade workers, for whom there was fluctuating need, on a permanent payroll, which included benefits.


We infer from the record that the Bromley-Heath Tenant Management Corporation acted as an agent for the BHA in the administration of work at the BHA’s Bromley-Heath project.


A decidedly condensed version of the classic framework for analyzing employment discrimination cases, first articulated in McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802-805 (1973), and then applied in Massachusetts in Wheelock College v. Massachusetts Commn. Against Discrimination, 371 Mass. 130, 138-139 (1976), would be as follows. Step one: the prima facie case (the plaintiff is a member of a protected class, performed at an acceptable level, was fired, and replaced with someone of similar qualifications). Step two: the employer gives a lawful reason for why it fired the plaintiff. Step three: the plaintiff may show that the reason the employer gave for firing the plaintiff was a pretext. Step four (as clarified by the recent trilogy of cases): the plaintiff must show that the real ground for discharge was discriminatory animus. Cases that applied and fine tuned the analytical framework are collected in Johansen v. NCR Comten, Inc., 30 Mass. App. Ct. 294, 297-301 (1991).


Many of the cases describe the defendant’s obligation in phase two as having to produce “credible” evidence to support its articulated reason for the *293employment action taken against the plaintiff. See, e.g., Blare v. Husky Injection Molding Sys. Boston, Inc., 419 Mass. 437, 442 (1995); Matthews v. Ocean Spray Cranberries, Inc., 426 Mass. 122, 128 (1997). The addition of the adjective “credible” is likely to be confusing to jurors who, untutored in exquisite legal distinctions, will reasonably understand that deciding whether credible evidence has been received means deciding whether they believe, i.e., credit, that evidence. Special verdict question number two asked simply: did the BHA present evidence of a legitimate reason for its action? The trial judge delivered his charge to the jury in speech, as is customary, and also reduced his instructions to writing, providing the jury with copies to take into their deliberations. In both the oral and written forms, the judge charged the jury that there is a three-stage order of proof. If the plaintiff proves his prima facie case, the judge told the jurors, “then the burden shifts to the defendants to articulate, and present evidence in support of a legitimate, non-discriminatory reason for no[t] renewing the plaintiff’s contract with the BHA in August of 1987. In this case, the defendants’ stated reason was the lack of funds. If the employer does not produce such evidence, then the defendant is presumed to have discriminated, and the plaintiff is entitled to judgment in his favor.” Then the judge proceeded to say (and write), “If you find that the defendant has articulated a legitimate, non-discriminatory reason, supported by credible evidence, for not renewing the plaintiff’s contract, then the burden remains with the plaintiff to prove, by a preponderance of the evidence that the defendant’s asserted reason was not the real reason for not renewing the plaintiff’s contract.” It was in this fashion that the adjective “credible” insinuated itself into the instructions about what the jury was to consider in determining whether the BHA had articulated and presented evidence of a lawful reason for not renewing Scott’s contract. There was no objection to that aspect of the instructions, nor is that to be wondered at, as the use of the word credible occurred in one instance over thirteen pages of instructions.


The special verdict slip contained parallel questions as to the defendant Firth.